Case: 13-10441      Document: 00512681376         Page: 1    Date Filed: 06/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-10441                          June 30, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO CATALAN-NAVA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-305-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Arturo Catalan-Nava appeals his 24-month sentence of imprisonment.
Given that Catalan-Nava has been released from prison and is not serving a
term of supervised release, his appeal is moot. See United States v. Clark, 193
F.3d 845, 847-48 (5th Cir. 1999).
       APPEAL DISMISSED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.